Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered August 15, 2013 in a proceeding pursuant to CPLR article 78. The judgment, among other things, dismissed the amended petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
*1385Memorandum: In this CPLR article 78 proceeding, petitioner appeals from a judgment denying his amended petition seeking to annul the determination, following a tier III disciplinary hearing, that he violated various inmate rules. Petitioner contends that he was deprived of due process at the disciplinary hearing for a variety of reasons. Because petitioner did not object at the hearing to any of the alleged due process violations, his contention is unpreserved for our review (see generally Matter of Taylor v Fischer, 89 AD3d 1298, 1298 [2011]; Matter of Morales v Fischer, 89 AD3d 1346, 1346 [2011]). In any event, based on our review of the record, including the confidential portion thereof, we conclude that defendant’s contention lacks merit.
Present — Scudder, P.J., Smith, Carni, Lindley and Sconiers, JJ.